
	
		II
		111th CONGRESS
		1st Session
		S. 2394
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify and extend temporarily the duty reduction on
		  PHBA.
	
	
		1.PHBA
			(a)In
			 generalHeading 9902.29.03 of
			 the Harmonized Tariff Schedule of the United States (relating to PHBA) is
			 amended—
				(1)by striking 3.1% and
			 inserting Free; and
				(2)by striking 12/31/2009 and
			 inserting 12/31/2011.
				(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
